            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA             :   Crim. No. 1:08-CR-218-01
                                     :
                                     :
                v.                   :
                                     :
                                     :
CARLOS CEGLEDI                       :   Judge Sylvia H. Rambo

                               ORDER

       AND NOW, this 6th day of February, 2019, IT IS HEREBY

ORDERED as follows:

       1) Carlos Cegledi’s motion for reduction of sentence (Doc. 487) is

          DENIED; and

       2) A certificate of appealability is GRANTED.



                                         s/Sylvia Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge
